Appeal from a judgment of the Supreme Court (McNamara, J.), entered October 16, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, an inmate at Otisville Correctional Facility in Orange County, filed a grievance alleging that he. was improperly being denied the right to transfer to a facility that would offer him an opportunity to participate in a sex offender counseling program. After that grievance was denied and the denial was upheld on administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and this appeal ensued.
The Attorney General has advised this Court that since the time that this appeal was taken, petitioner has been transferred to Gowanda Correctional Facility in Cattaraugus County, where he has been approved for participation in a sex offender counseling program. Accordingly, inasmuch as petitioner can no longer claim to be aggrieved by the administrative determination underlying this proceeding, his appeal must be dismissed on the basis that it is moot (see Matter of Lou v Brown, 38 AD3d 1138, 1138-1139 [2007]; Matter of Parrilla v Donelli, 25 AD3d 1046, 1047 [2006]).
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.